Exhibit 10.4

 

INDEPENDENT CONTRACTOR SERVICES AGREEMENT

 

THIS AGREEMENT is between CALIPER LIFE SCIENCES, INC., a Delaware corporation,
and its successors or assignees (“Client”) and the undersigned individual or
entity (the “Contractor”), and shall be effective as of April 5, 2008 (the
“Effective Date”).

 

1.             ENGAGEMENT OF SERVICES.  Client may from time to time issue
Project Assignment(s) in the form attached to this Agreement as Exhibit A. 
Subject to the terms of this Agreement, Contractor will, to the best of its
ability, render the services set forth in Project Assignment(s) accepted by
Contractor (the “Project(s)”) by the completion dates set forth therein.  The
manner and means by which Contractor chooses to complete the Projects are in
Contractor’s sole discretion and control.  Contractor agrees to exercise the
highest degree of professionalism, and to utilize its expertise and creative
talents in completing such Projects.  In completing the Projects, Contractor
shall have access to Client tools and equipment as mutually agreed.  Client may
make its facilities and equipment available to Contractor when necessary. 
Contractor shall perform the services necessary to complete the Projects in
a timely and professional manner consistent with industry standards, and at
a location, place and time that the Contractor deems appropriate.  Contractor
may not subcontract or otherwise delegate its obligations under this Agreement
without Client’s prior written consent.  If Contractor is not a natural person,
then before any Contractor employee or consultant performs services in
connection with this Agreement, the employee or consultant and Contractor must
have entered into a written agreement expressly for the benefit of Client and
containing provisions substantially equivalent to this Section 1 and to
Section 4 below.

 

2.             COMPENSATION.  Client will pay Contractor a fee for services
rendered under this Agreement as set forth in the Project
Assignment(s) undertaken by Contractor. Such payments shall be subject to
standard payroll deductions and withholdings. Upon termination of this Agreement
for any reason, Contractor will be paid fees and expenses on a proportional
basis as stated in the Project Assignment(s) for work which is then in progress,
up to and including the effective date of such termination.  Unless other terms
are set forth in the Project Assignment(s) for work which is in progress, Client
will pay the Contractor for services and will reimburse the Contractor for
previously approved expenses within thirty (30) days of the date of Contractor’s
invoice.

 

3.             INDEPENDENT CONTRACTOR RELATIONSHIP.  Contractor’s relationship
with Client will be that of an independent contractor and nothing in this
Agreement should be construed to create a partnership, joint venture, or
employer-employee relationship.  Contractor is not the agent of Client and is
not authorized to make any representation, contract, or commitment on behalf of
Client.  Contractor will not be entitled to any of the benefits that Client may
make available to its employees, such as group insurance, profit sharing or
retirement benefits. Contractor is free to enter any contract to provide
services to other business entities, except any contract that would induce
Contractor to violate this Agreement.

 

4.                                      TRADE SECRETS - INTELLECTUAL PROPERTY
RIGHTS.

 

4.1          Proprietary Information.  Contractor agrees during the term of this
Agreement and thereafter that it will take all steps reasonably necessary to
hold Client’s Proprietary Information in trust and confidence, will not use
Proprietary Information in any manner or for any purpose not expressly set forth
in this Agreement, and will not disclose any such Proprietary Information to any
third party without first obtaining Client’s express written consent on a
case-by-case basis.  By way of illustration but not limitation “Proprietary
Information” includes (a) trade secrets, inventions, mask works, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as “Inventions”); and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of
Client.  Notwithstanding the other provisions of this Agreement, nothing
received by Contractor will be considered to be Client Proprietary Information
if (1) it has been published or is otherwise readily available to the public
other than by a breach of this Agreement; (2) it has been rightfully received by
Contractor from a third party without confidential limitations; (3) it has been
independently developed for Contractor by personnel or agents having no access
to the Client Proprietary Information; or (4) it was known to Contractor prior
to its first receipt from Client.

 

1

--------------------------------------------------------------------------------


 

4.2          Third Party Information.  Contractor understands that Client may
receive from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on Client’s part to maintain the confidentiality
of such information and use it only for certain limited purposes.  Contractor
agrees to hold Third Party Information in confidence and not to disclose to
anyone (other than Contractor personnel who need to know such information in
connection with their work for Client) or to use, except in connection with
Contractor’s work for Client, Third Party Information unless expressly
authorized in writing by an officer of Client.

 

4.3          No Conflict of Interest.  Contractor agrees during the term of this
Agreement not to accept work or enter into a contract or accept an obligation,
inconsistent or incompatible with Contractor’s obligations under this Agreement
or the scope of services rendered for Client. During the first six (6) months
after the Effective Date, or such longer period as the Company is paying
Contractor on at least a half-time basis as set forth in Appendix A, Contractor
shall not engage in any employment or business activity that is competitive
with, or would conflict with, any business activity in which Client is engaged.
Contractor further agrees not to disclose to Client, or bring onto Client’s
premises, or induce Client to use any confidential information that belongs to
anyone other than Client or Contractor.

 

4.4          Disclosure of Work Product.  As used in this Agreement, the term
“Work Product” means any Invention, whether or not patentable, and all related
know-how, designs, mask works, trademarks, formulae, processes, manufacturing
techniques, trade secrets, ideas, artwork, software or other copyrightable or
patentable works.  Contractor agrees to disclose promptly in writing to Client,
or any person designated by Client, all Work Product that is solely or jointly
conceived, made, reduced to practice, or learned by Contractor in the course of
any work performed for Client (“Client Work Product”).  Contractor agrees that
any and all Client Work Product shall be the sole and exclusive property of
Client.

 

4.5          Assignment of Client Work Product.  Contractor irrevocably assigns
to Client all right, title and interest worldwide in and to the Client Work
Product and all applicable intellectual property rights related to the Client
Work Product, including without limitation, copyrights, trademarks, trade
secrets, patents, moral rights, contract and licensing rights (the “Proprietary
Rights”).  Except as set forth below, Contractor retains no rights to use the
Client Work Product and agrees not to challenge the validity of Client’s
ownership in the Client Work Product

 

4.6          Waiver or Assignment of Other Rights.  If Contractor has any rights
to the Client Work Product that cannot be assigned to Client, Contractor
unconditionally and irrevocably waives the enforcement of such rights, and all
claims and causes of action of any kind against Client with respect to such
rights, and agrees, at Client’s request and expense, to consent to and join in
any action to enforce such rights.  If Contractor has any right to the Client
Work Product that cannot be assigned to Client or waived by Contractor,
Contractor unconditionally and irrevocably grants to Client during the term of
such rights, an exclusive, irrevocable, perpetual, worldwide, fully paid and
royalty-free license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, create derivative works of, distribute, publicly
perform and publicly display by all means now known or later developed, such
rights.

 

4.7          Assistance.  Contractor agrees to cooperate with Client or its
designee(s), both during and after the term of this Agreement, in the
procurement and maintenance of Client’s rights in Client Work Product and to
execute, when requested, any other documents deemed necessary by Client to carry
out the purpose of this Agreement.

 

4.8          Enforcement of Proprietary Rights.  Contractor will assist Client
in every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Client Work Product in any and all
countries.  To that end Contractor will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
Client may reasonably request for use in applying for, obtaining, perfecting,
evidencing, sustaining and enforcing such Proprietary Rights and the assignment
thereof.  In addition, Contractor will execute, verify and deliver assignments
of such Proprietary Rights to Client or its designee.  Contractor’s obligation
to assist Client with respect to Proprietary Rights relating to such Client Work
Product in any and all countries shall continue beyond the termination of this
Agreement, but Client shall compensate Contractor at a reasonable rate after
such termination for the time actually spent by Contractor at Client’s request
on such assistance.

 

4.9          Execution of Documents.  In the event Client is unable for any
reason, after reasonable effort, to secure Contractor’s signature on any
document needed in connection with the actions specified in the preceding
Sections 4.7 and 4.8, Contractor hereby irrevocably designates and appoints
Client and its duly authorized officers and agents as its agent and attorney in
fact, which appointment is coupled with an interest, to act for and in its
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph

 

2

--------------------------------------------------------------------------------


 

with the same legal force and effect as if executed by Contractor.  Contractor
hereby waives and quitclaims to Client any and all claims, of any nature
whatsoever, which Contractor now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to Client.

 

5.                                      TERMINATION.

 

5.1          Termination by Client.  Client may terminate this Agreement upon
(i) breach of this Agreement by Contractor, including Contractor’s refusal to
perform services hereunder as requested by Caliper, or (ii) Contractor engaging
in any employment or business activity that is competitive with, or would
conflict with, any business activity in which Client is engaged, in each case
upon fifteen (15) days’ prior written notice to Contractor.

 

5.2          Termination by Contractor.  Contractor may terminate this Agreement
at any time upon fifteen (15) days’ prior written notice to Client.

 

5.3          Noninterference with Business.  During and for a period of two
(2) years immediately following termination of this Agreement by either party,
Contractor agrees not to solicit or induce any employee or independent
contractor to terminate or breach an employment, contractual or other
relationship with Client.

 

5.4          Return of Client Property.  Upon termination of the Agreement or
earlier as requested by Client, Contractor will deliver to Client any and all
drawings, notes, memoranda, specifications, devices, formulas, and documents,
together with all copies thereof, and any other material containing or
disclosing any Client Work Product, Third Party Information or Proprietary
Information of Client.  Contractor further agrees that any property situated on
Client’s premises and owned by Client, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by Client
personnel at any time with or without notice.

 

6.                                      GOVERNMENT OR THIRD PARTY CONTRACTS.

 

6.1          Government Contracts.  In the event that Contractor shall perform
services under this Agreement in connection with any Government contract in
which Client may be the prime contractor or subcontractor, Contractor agrees to
abide by all laws, rules and regulations relating thereto.  To the extent that
any such law, rule or regulation requires that a provision or clause be included
in this Agreement, Contractor agrees that such provision or clause shall be
added to this Agreement and the same shall then become a part of this Agreement.

 

6.2          Security.  In the event the services of the Contractor should
require Contractor to have access to Department of Defense classified material,
or other classified material in the possession of Client’s facility, such
material shall not be removed from Client’s facility.  Contractor agrees that
all work performed under this Agreement by Contractor which involves the use of
classified material mentioned above shall be performed in a secure fashion
(consistent with applicable law and regulations for the handling of classified
material) and only at Client’s facility.

 

6.3          Ownership.  Contractor also agrees to assign all of its right,
title and interest in and to any Work Product to a Third Party, including
without limitation the United States, as directed by Client.

 

7.             GENERAL PROVISIONS.

 

7.1          Governing Law.  This Agreement will be governed and construed in
accordance with the laws of the Commonwealth of Massachusetts as applied to
transactions taking place wholly within Commonwealth of Massachusetts.

 

7.2          Severability.  In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.  If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

 

7.3          No Assignment.  This Agreement may not be assigned by Contractor
without Client’s consent, and any such attempted assignment shall be void and of
no effect.

 

7.4          Notices.  All notices, requests and other communications under this
Agreement must be in writing, and must be mailed by registered or certified
mail, postage prepaid and return receipt requested, or delivered by hand to the
party to whom such notice is required or permitted to be given.  If mailed, any
such notice will be considered to have been given five (5) business days after
it was mailed, as evidenced by the postmark.  If delivered by hand, any such
notice will be

 

3

--------------------------------------------------------------------------------


 

considered to have been given when received by the party to whom notice is
given, as evidenced by written and dated receipt of the receiving party.  The
mailing address for notice to either party will be the address shown on the
signature page of this Agreement.  Either party may change its mailing address
by notice as provided by this section.

 

7.5          Legal Fees.  If any dispute arises between the parties with respect
to the matters covered by this Agreement which leads to a proceeding to resolve
such dispute, the prevailing party in such proceeding shall be entitled to
receive its reasonable attorneys’ fees, expert witness fees and out-of-pocket
costs incurred in connection with such proceeding, in addition to any other
relief it may be awarded.

 

7.6          Injunctive Relief.  A breach of any of the promises or agreements
contained in this Agreement may result in irreparable and continuing damage to
Client for which there may be no adequate remedy at law, and Client is therefore
entitled to seek injunctive relief as well as such other and further relief as
may be appropriate.

 

7.7          Survival.  The following provisions  shall survive termination of
this Agreement: Section 4, Section 5, Section 6 and Section 7.3.

 

7.8          Export.  Contractor agrees not to export, directly or indirectly,
any U.S. source technical data acquired from Client or any products utilizing
such data to countries outside the United States, which export may be in
violation of the United States export laws or regulations.

 

7.9          Waiver.  No waiver by Client of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach.  No waiver by Client of any
right under this Agreement shall be construed as a waiver of any other right. 
Client shall not be required to give notice to enforce strict adherence to all
terms of this Agreement.

 

9.10        Entire Agreement.  This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us.  No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged.  The
terms of this Agreement will govern all Project Assignments and services
undertaken by Contractor for Client.  In the event of any conflict between this
Agreement and a Project Assignment, the Project Assignment shall control, but
only with respect to the services set forth herein.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Independent Contractor Services
Agreement to be executed by their duly authorized representative.

 

CALIPER LIFE SCIENCES, INC.:

CONTRACTOR:

 

/s/ Paula J. Cassidy

 

/s/ Thomas C. Higgins

 

5

--------------------------------------------------------------------------------


 


EXHIBIT A


 

PROJECT ASSIGNMENT

 

Services to be Provided

 

Completion Date

Consulting services as requested by Kevin Hrusovsky or his designee.

 

October 4, 2008

 

A.            Fees for services under this Agreement will be:

 

Contractor shall provide consulting services as requested by Client at a rate
per hour of $200.

 

B.            Expenses:

 

Contractor will be reimbursed for any reasonable expenses incurred in connection
with the performance of services under this Agreement provided Contractor
submits verification of such expenses as Client may require.

 

C.            Termination:

 

If this Project Assignment or the Independent Contractor Services Agreement
which governs it is terminated for any reason, fees will be paid based on
contractor time spent

 

D.            Term of Agreement:

 

The term of this Agreement begins on the Effective Date, and ends on October 4,
2008.

 

C-1

--------------------------------------------------------------------------------